Exhibit 10.1

 

 

REVOLVING CREDIT LOAN AGREEMENT

executed by and between

BREEZE-EASTERN CORPORATION,

as the Borrower

AND

BANK OF AMERICA, N.A.,

as the Bank

Dated: August 26, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE/SECTION

   PAGE   1.  

REVOLVING CREDIT LOAN AMOUNT AND TERMS

     1      1.1   

Revolving Credit Loan Maximum Principal Amount.

     1      1.2   

Availability Period.

     2      1.3   

Repayment Terms.

     2      1.4   

Interest Rate Options.

     2      1.5   

Applicable Interest Rate Definitions.

     3      1.6   

Applicable Rate.

     4      1.7   

Letters of Credit.

     5    2.  

ADDITIONAL INTEREST RATE PROVISIONS

     7      2.1   

LIBOR Fixed Rate.

     7    3.  

FEES AND EXPENSES

     9      3.1   

Fees.

     9      3.2   

Expenses.

     9      3.3   

Reimbursement Costs.

     9    4.  

NO COLLATERAL; UNSECURED LOAN FACILITY

     9    5.  

DISBURSEMENTS, PAYMENTS AND COSTS

     10      5.1   

Disbursements and Payments.

     10      5.2   

Borrower’s Instructions.

     10      5.3   

Direct Debit.

     11      5.4   

Banking Days.

     11      5.5   

Interest Calculation.

     11      5.6   

Default Rate.

     11      5.7   

Taxes.

     11      5.8   

Additional Costs.

     12    6.  

CONDITIONS

     12      6.1   

Authorizations.

     12      6.2   

Governing Documents.

     12      6.3   

Payment of Fees.

     12      6.4   

Repayment of Other Credit Agreement.

     12      6.5   

Good Standing.

     13      6.6   

Legal Opinion.

     13      6.7   

Insurance.

     13      6.8   

Conditions to Each Extension of Credit.

     13    7.  

REPRESENTATIONS AND WARRANTIES

     14      7.1   

Formation.

     14      7.2   

Authorization.

     14      7.3   

Enforceable Agreement.

     14      7.4   

Good Standing.

     14      7.5   

No Conflicts.

     14   

 

-i-



--------------------------------------------------------------------------------

  7.6   

Financial Information.

     14      7.7   

Lawsuits.

     14      7.8   

Permits, Franchises.

     14      7.9   

Other Obligations.

     14      7.10   

Tax Matters.

     15      7.11   

No Default.

     15      7.12   

Insurance.

     15      7.13   

ERISA Plans.

     15      7.14   

Subsidiaries; Equity Interests.

     16    8.  

COVENANTS

     16      8.1   

Use of Proceeds.

     16      8.2   

Financial Information.

     16      8.3   

Tangible Net Worth.

     17      8.4   

Funded Debt -to- EBITDA Ratio.

     18      8.5   

Interest Coverage Ratio.

     18      8.6   

Capital Expenditures.

     18      8.7   

Dividends and Distributions.

     19      8.8   

Bank as Principal Depository.

     19      8.9   

Other Debts and Guaranties.

     19      8.10   

Other Liens.

     20      8.11   

Maintenance of Assets.

     20      8.12   

Investments.

     20      8.13   

Loans.

     21      8.14   

Loans to Officers or Affiliates.

     21      8.15   

Additional Negative Covenants.

     21      8.16   

Notices to Bank.

     22      8.17   

Insurance.

     22      8.18   

Compliance with Laws.

     22      8.19   

Books and Records.

     22      8.20   

Audits.

     22      8.21   

Guarantors.

     23      8.22   

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

     23      8.23   

Cooperation.

     23    9.  

HAZARDOUS SUBSTANCES

     23      9.1   

Indemnity Regarding Hazardous Substances.

     23      9.2   

Compliance Regarding Hazardous Substances.

     23      9.3   

Notices Regarding Hazardous Substances.

     24      9.4   

Definition of Hazardous Substances.

     24      9.5   

Continuing Obligation.

     24    10.  

DEFAULT AND REMEDIES

     24      10.1   

Failure to Pay.

     24      10.2   

Cross-Default under other Agreements with the Bank.

     24   

 

-ii-



--------------------------------------------------------------------------------

  10.3   

Cross-Default under Agreements with other Creditors.

     25      10.4   

False Information.

     25      10.5   

Bankruptcy.

     25      10.6   

Receivers.

     25      10.7   

Judgments.

     25      10.8   

Material Adverse Change.

     25      10.9   

ERISA Plans.

     25      10.10   

Change of Control.

     25      10.11   

Contract Programs.

     26      10.12   

Breach of Financial Covenants.

     26      10.13   

Other Breach Under Agreement.

     26    11.  

ENFORCING THIS AGREEMENT; MISCELLANEOUS

     26      11.1   

GAAP; Changes in GAAP.

     26      11.2   

Governing Law.

     27      11.3   

Successors and Assigns.

     27      11.4   

Dispute Resolution Provision.

     27      11.5   

Severability; Waivers.

     28      11.6   

Attorneys’ Fees.

     29      11.7   

Set-Off.

     29      11.8   

One Agreement.

     29      11.9   

Indemnification.

     30      11.10   

Notices.

     30      11.11   

Headings.

     30      11.12   

Counterparts.

     30      11.13   

Borrower Information; Reporting to Credit Bureaus.

     30      11.14   

Limitation of Interest and Other Charges.

     31   

EXHIBITS AND SCHEDULES

 

Exhibit “A”    Form of Notice of Borrowing Exhibit “B”    Form of Compliance
Certificate Schedule 7.14    Subsidiaries and Other Equity Investments

 

-iii-



--------------------------------------------------------------------------------

REVOLVING CREDIT LOAN AGREEMENT

THIS REVOLVING CREDIT LOAN AGREEMENT (hereinafter, as it may be from time to
time amended, modified, extended, renewed, substituted, and/or supplemented,
referred to as this “Agreement”), is made this 26th day of August, 2013, by and
between

BREEZE-EASTERN CORPORATION, a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, having an office
located at 35 Melanie Lane, Whippany, New Jersey 07981 (hereinafter referred to
as the “Borrower”),

AND

BANK OF AMERICA, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an office
located at 750 Walnut Avenue, Cranford, New Jersey 07016 (hereinafter referred
to as the “Bank”).

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Bank, and the Bank has agreed,
pursuant to the terms, conditions, and provisions of this Agreement and the
other documents to be executed in connection herewith, to make available to the
Borrower, an unsecured revolving credit loan facility in the initial maximum
principal amount of up to $20,000,000.00 for the Borrower’s for working capital,
acquisitions, and the payment of special dividends, including a sublimit of up
to $8,000,000.00 for standby and commercial letters of credit (hereinafter, as
it may be from time to time amended, modified, extended, renewed, substituted,
and/or supplemented, referred to as “Loan Facility”).

 

1. REVOLVING CREDIT LOAN AMOUNT AND TERMS

 

1.1 Revolving Credit Loan Maximum Principal Amount.

 

(a) During the availability period described in Section 1.2 below, the Bank will
make available advances under the Loan Facility in accordance with the terms,
conditions, and provisions of this Agreement. Subject to the terms, conditions,
and provisions of Section 1.1(d) below, the initial maximum principal amount of
the Loan Facility (hereinafter, as said maximum principal amount may be
increased in accordance with the terms, conditions, and provisions of
Section 1.1(d) below, referred to as the “Commitment”) is Twenty Million and
00/100 ($20,000,000.00) Dollars.

 

(b) This is a revolving credit loan facility. During the availability period
described in Section 1.2 below, the Borrower may repay or prepay principal
amounts outstanding under the Loan Facility and reborrow them at any time and
from time to time.

 

(c) The Borrower agrees not to permit the sum of (i) the principal balance
outstanding under the Loan Facility plus (ii) the aggregate stated amount of all
letters of credit issued hereunder (together with any amounts drawn thereunder
and not repaid by the Borrower in accordance with the requirements of this
Agreement), to exceed the Commitment at any time. If the Borrower exceeds the
Commitment, the Borrower shall immediately repay such excess to the Bank upon
the Bank’s demand.

 

(d)

Provided there exists no default hereunder, upon written notice to the Bank, the
Borrower may make up to five (5) separate requests to increase the Commitment to
an amount not to exceed $35,000,000.00; provided that each such request for an
increase must be in a minimum amount of at least $2,500,000.00. The Bank shall
have a period of thirty (30) days from its receipt of such

 

-1-



--------------------------------------------------------------------------------

  request in which to respond to such request, and any such decision by the Bank
in response to such request shall be made in the Bank’s sole and absolute
discretion, and the Bank shall be under no obligation to increase the
Commitment. If the Bank agrees to increase the Commitment in accordance with
this Section 1.2(d), then, as a condition precedent to such increase, the
Borrower shall deliver to the Bank (i) a certificate signed by the Borrower
(1) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (2) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
this Agreement are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no default
exists hereunder, and (ii) such other documentation evidence or effectuating
such increase as the Bank may require.

 

1.2 Availability Period.

 

(a) The line of credit is available between the date of this Agreement and
August     , 2018 (hereinafter referred to as the “Maturity Date”), or such
earlier date as the availability under the Loan Facility may terminate as
provided in this Agreement (hereinafter referred to as the “Expiration Date”).

 

(b) Whenever the Borrower desires to borrow under the Loan Facility, the
Borrower shall deliver to the Bank a written notice in the form of Exhibit “A”
attached hereto and made a part hereof (hereinafter referred to as a “Notice of
Borrowing”) no later than 12:00 Noon (New York, New York time) at least (i) two
“London Banking Days” (as such term is defined in Section 1.5 below) prior to
the date of the proposed borrowing, in the case of a borrowing at the “LIBOR
Fixed Rate Option” (as such term is used and defined in Section 1.4(a)(i) below)
or (ii) one “Banking Day” (as such term is defined in Section 1.5 below) prior
to the date of the proposed borrowing, in the case of a borrowing at the “LIBOR
Daily Floating Rate Option” (as such term is used and defined in
Section 1.4(a)(ii) below). Each Notice of Borrowing shall specify (1) the
proposed borrowing date (which shall be a Banking Day), (2) the amount of the
proposed borrowing, which shall not be less than $100,000.00, (3) the desired
interest rate option, and (4) if applicable, the desired “Interest Period” (as
such term is defined in Section 1.5 below).

 

1.3 Repayment Terms.

 

(a) The Borrower shall pay interest only on all amounts advanced hereunder at an
interest rate in accordance with the terms, conditions, and provisions of
Section 1.4 below, on each “Interest Payment Date” (as such term is hereinafter
defined) until the required payment in full of all principal outstanding under
the Loan Facility on the Maturity Date. For the purposes of this Agreement, the
term “Interest Payment Date” shall mean (i) for any advance under the Loan
Facility bearing interest at the LIBOR Fixed Rate Option, the last day of each
Interest Period; provided, however, that if any Interest Period exceeds three
(3) months, the date that is three (3) months after the beginning of such
Interest Period shall also be an Interest Payment Date, and (ii) for any advance
under the Loan Facility bearing interest at the LIBOR Daily Floating Rate
Option, the first (1st) day of each month.

 

(b) The Borrower shall repay in full all principal, unpaid accrued interest,
fees, costs, or other charges outstanding under the Loan Facility on the
Expiration Date.

 

1.4 Interest Rate Options.

 

(a)

All advances hereunder shall bear interest computed daily on the outstanding
principal balance thereof from the date when made until paid in full at one of
the two (2) interest rate options set

 

-2-



--------------------------------------------------------------------------------

  forth below, as selected by the Borrower in the Notice of Borrowing applicable
to such advance. Subject to the terms, conditions and provisions of this
Agreement, the Borrower may select different options to apply simultaneously to
different portions of the Loan Facility. The aggregate number of funding
segments applicable to the Loan Facility at any time which bear interest at the
LIBOR Fixed Rate Option shall not exceed six (6).

Interest Rate Options for all Revolving Credit Loans:

(i) LIBOR Fixed Rate Option. A fluctuating interest rate per annum (fixed during
the applicable Interest Period only) equal to (1) the “LIBOR Fixed Rate” (as
such term is defined in Section 1.5 below) plus (2) the “Applicable Rate” (as
such term is defined in Section 1.6 below). The Bank shall give prompt notice to
the Borrower of the LIBOR Fixed Rate, determined or adjusted in accordance with
the provisions hereof, which determination or adjustment shall be conclusive
(absent manifest error) if made by the Bank in good faith; or

(ii) LIBOR Daily Floating Rate Option: A fluctuating interest rate per annum for
each day equal to (1) the “LIBOR Daily Floating Rate” (as such term is defined
in Section 1.5 below), in effect from time to time (such interest rate to change
immediately upon any change in the LIBOR Daily Floating Rate), plus (2) the
Applicable Rate.

Notwithstanding subsections (a) and (b) above and Section 5.6 below, all
agreements between the Borrower and the Bank are hereby expressly limited so
that in no contingency or event whatsoever (whether by reason of acceleration of
the Maturity Date of the Loan Facility evidenced hereby or otherwise), shall the
amount paid or agreed to be paid to the Bank for the use or the forbearance of
the indebtedness evidenced hereby exceed the maximum rate permitted by
applicable usury laws in the State of New Jersey.

 

1.5 Applicable Interest Rate Definitions. For the purposes of this Agreement,
the following definitions shall apply:

 

(a) “Banking Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close, or are in fact closed, in the
State of New Jersey, and, if such day relates to amounts bearing interest at an
offshore rate (if any), means any such day on which dealings in dollar deposits
are conducted among banks in the offshore dollar interbank market.

 

(b) “Interest Period” shall mean one or more periods of time during which the
Borrower may select, convert to or continue an advance of proceeds of the Loan
Facility, such funding period to be either a one (1) month, two (2) month, or
three (3) month period, all subject to availability and all as more fully
subject to the provisions of this Agreement. The first day of any Interest
Period must be London Banking Day. The last day of any Interest Period and the
actual number of days during said Interest Period will be determined by the Bank
using the practices of the London inter-bank market.

 

(c)

“LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest which can
change on each Banking Day. The rate will be adjusted on each Banking Day to
equal the British Bankers Association LIBOR Rate (or any successor thereto
approved by the Bank if the British Bankers Association is no longer making a
LIBOR rate available) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date. The Bank will use the
LIBOR Rate as published by Reuters (or other commercially available source
providing quotations of such rate as selected by the Bank from time to time) as
determined at approximately 11:00 a.m. London time two (2) London Banking Days
prior to the date in question, as adjusted from time to

 

-3-



--------------------------------------------------------------------------------

  time in the Bank’s sole and absolute discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs. If such rate is
not available at such time for any reason, then the rate will be determined by
such alternate method as reasonably selected by the Bank.

 

(d) “LIBOR Fixed Rate” shall mean, with respect to any Interest Period, a rate
of interest equal to the rate per annum equal to the British Bankers Association
LIBOR Rate (or any successor thereto approved by the Bank if the British Bankers
Association is no longer making a LIBOR rate available), as published by Reuters
(or other commercially available source providing quotations of such rate as
selected by the Bank from time to time) as determined at approximately 11:00
a.m. London time two (2) London Banking Days prior to the commencement of such
Interest Period, for U.S. Dollar deposits (for delivery on the first day of such
Interest Period) with a term equal to such Interest Period, as adjusted from
time to time in the Bank’s sole and absolute discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by the Bank.

 

(e) “London Banking Day” shall mean a day on which banks in London are open for
business and dealing in offshore dollars.

 

1.6 Applicable Rate.

“Applicable Rate” shall mean, from time to time, the following percentages per
annum, based upon the Borrower’s “Funded Debt -to- EBITDA Ratio” (as such term
is defined in the “Covenants” section of this Agreement), as set forth in the
most recent compliance certificate (or, if no compliance certificate is
required, the Borrower’s most recent financial statements) received by the Bank
as required in said Covenants section. Until the Bank receives the first
compliance certificate or financial statement, the Applicable Rate shall be the
amounts indicated for Pricing Level 1 set forth below:

Applicable Rate

(in percentage points per annum)

 

Pricing Level

   Funded Debt -to-
EBITDA Ratio   Applicable Interest Rate
(Loan Advances)     Unused
Commitment Fee     Standby L/C
Issuance Fee  

1

   < 1.50 -to- 1.0     0.90 %      0.125 %      0.90 % 

2

   ³ 1.50 -to- 1.0 but  <


2.00 -to- 1.0

    1.375 %      0.125 %      1.375 % 

3

   ³ 2.00 -to- 1.0 but  £


2.50 -to- 1.0

    1.75 %      0.125 %      1.75 % 

4

   > 2.50 -to- 1.0     1.75 %*      0.125 %*      1.75 % 

 

* Unless the Default Rate is applicable.

The Applicable Rate shall be in effect from the date the most recent compliance
certificate or financial statement is received by the Bank until the date the
next compliance certificate or financial statement is received; provided,
however, that if the Borrower fails to timely deliver the next compliance
certificate or financial statement, the Applicable Rate from the date such
compliance certificate or financial statement was due until the date such
compliance certificate or financial statement is received by the Bank shall be
Pricing Level 3 set forth above.

 

-4-



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Bank
determines that (i) the Funded Debt -to- EBITDA Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Financial Test would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the Bank an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. The Bank’s acceptance of payment of such amounts will not
constitute a waiver of any default under this Agreement. The Borrower’s
obligations under this paragraph shall survive the termination of this Agreement
and the repayment of all other obligations.

 

1.7 Letters of Credit.

 

(a) During the availability period described in Section 1.2 above, at the
request of the Borrower, the Bank will issue:

 

  (i) Commercial letters of credit with a maximum maturity of one (1) year but
not to extend beyond the Maturity Date unless adequate cash collateral is
provided to the Bank. Each commercial letter of credit will require drafts
payable at sight.

 

  (ii) Standby letters of credit with a maximum maturity of one (1) year but not
to extend beyond the Maturity Date unless adequate cash collateral is provided
to the Bank. The standby letters of credit may include a provision providing
that the maturity date will be automatically extended each year for an
additional year unless the Bank gives written notice to the contrary.

 

(b) The amount of all letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit and the face amount
of all outstanding acceptances) may not exceed Eight Million and 00/100
($8,000,000.00) Dollars (hereinafter referred to as the “Letter of Credit
Sublimit”).

 

(c) In calculating the principal amount outstanding under the Commitment for any
purpose hereunder, any such calculation shall include the amount of any letters
of credit outstanding, including amounts drawn on any letters of credit and not
yet reimbursed.

 

(d) The Borrower agrees:

 

  (i) Any sum drawn under a letter of credit shall be immediately due and
payable to the Bank without notice from the Bank unless the Borrower requests
that said amount be added to the principal amount outstanding under this
Agreement. The amount will bear interest and be due as described elsewhere in
this Agreement.

 

  (ii) If there is a default under this Agreement which remains uncured after
any applicable grace or notice and opportunity to cure periods, to immediately
post adequate cash collateral with the Bank as additional cash collateral
security for any outstanding letters of credit.

 

  (iii) The issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.

 

-5-



--------------------------------------------------------------------------------

  (iv) To sign the Bank’s form Application and Agreement for Commercial Letter
of Credit or Application and Agreement for Standby Letter of Credit, as
applicable.

 

  (v) To pay any issuance and/or other fees that the Bank notifies the Borrower
will be charged for issuing and processing letters of credit for the Borrower.

 

  (vi) To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.

 

  (vii) To pay the Bank on the date of the issuance of each standby letter of
credit and on the date of each anniversary thereafter so long as said standby
letter of credit remains outstanding, a non-refundable letter of credit fee
equal to (1) the Applicable Rate per annum multiplied by (2) the outstanding
stated amount of said standby letter of credit.

 

  (viii) To pay the Bank on the date of the issuance of each commercial letter
of credit, a non-refundable fronting fee equal to (1) two percent (2.0%) per
annum multiplied by (2) the outstanding stated amount of said commercial letter
of credit.

 

  (ix) In addition, the Borrower shall pay to the Bank the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Bank relating to both standby and commercial letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable. Such customary fees
and standard costs and charges include, without limitation, as of the date
hereof, the following: (1) issuance fee: $250.00; (2) courier/SWIFT fee: $30.00
-to- $75.00; (3) amendment fee: $200.00; and (4) auto-extend fee (with respect
to standby letters of credit only): $200.00.

 

  (x) With respect to any letters of credit which, at the Bank’s sole option,
are permitted to remain outstanding and undrawn beyond the Maturity Date, to, at
such time as the Bank may request, deposit in a cash collateral account with the
Bank an amount equal to the outstanding undrawn face amount of such letters of
credit or provide the Bank with such other additional collateral as shall be
reasonably acceptable to the Bank. The Borrower hereby grants to the Bank a
security interest in such cash collateral account. Amounts held in such cash
collateral account shall be applied by the Bank to the payment of drafts drawn
under such letters of credit, and the unused portion thereof after all such
letters of credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the obligations and liabilities of the Borrower to the Bank, in
such order of application as the Bank may, in its sole and absolute discretion,
from time to time elect. After all such letters of credit shall have expired or
been fully drawn upon, all commitments to make loans under this Agreement have
terminated and all other obligations and liabilities of the Borrower to the Bank
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Borrower or such other person as may be lawfully
entitled thereto.

 

-6-



--------------------------------------------------------------------------------

2. ADDITIONAL INTEREST RATE PROVISIONS.

 

2.1 LIBOR Fixed Rate.

The election of the LIBOR Fixed Rate Option shall be subject to the following
terms and requirements:

 

(a) Each advance bearing interest at the LIBOR Fixed Rate Option will be for an
amount not less than One Hundred Thousand and 00/100 ($100,000.00) Dollars.

 

(b) The Bank will have no obligation to accept an election for the LIBOR Fixed
Rate Option if any of the following described events has occurred and is
continuing:

 

  (i) Dollar deposits in the principal amount, and for periods equal to the
Interest Period, of any advance with respect to which the Borrower has elected
the LIBOR Fixed Rate Option to apply are not available in the London inter-bank
market;

 

  (ii) the LIBOR Fixed Rate does not accurately reflect the cost of funding an
advance at the LIBOR Fixed Rate Option; or

 

  (iii) adequate and reasonable means do not exist for determining the LIBOR
Fixed Rate for any requested Interest Period.

 

(c) Each prepayment of an advance bearing interest at the LIBOR Fixed Rate
Option, whether voluntary, by reason of acceleration or otherwise, will be
accompanied by the amount of accrued interest on the amount prepaid and a
prepayment fee as described in subsection (d) below (hereinafter referred to as
the “Prepayment Fee”). A “prepayment” is a payment of an amount on a date
earlier than the scheduled payment date for such amount as required by this
Agreement.

 

(d) The Prepayment Fee is intended to compensate the Bank for the funding costs
of the prepaid credit, if any. The Prepayment Fee will be determined by
calculating the funding costs incurred by the Bank, based on the cost of funds
at the time the interest rate was fixed, and subtracting the interest income
which can be earned by the Bank by reinvesting the prepaid funds at the
“Reinvestment Rate” (as such term is hereinafter defined). The calculation of
the Prepayment Fee is defined more fully below.

 

  (i) If the Interest Period being prepaid does not extend for the entire
remaining life of the credit, then the following rules will apply:

 

  (1) For any portion of the prepaid principal for which the scheduled payment
date is after the end of such Interest Period, the prepayment fee for that
portion shall be calculated based only on the period through the end of such
Interest Period, as described below.

 

  (2) If a prepayment is made on a date on which the interest rate resets, then
there will be no prepayment fee.

 

  (ii) The Prepayment Fee calculation is made separately for each Prepaid
Installment. A “Prepaid Installment” is the amount of the prepaid principal that
would have been due on a particular scheduled payment date (hereinafter referred
to as the “Scheduled Payment Date”). However, as explained in the preceding
paragraph, all amounts of the credit which would have been paid after the end of
the Interest Period shall be considered a single Prepaid Installment with a
Scheduled Payment Date (for the purposes of this calculation) equal to the last
day of the applicable Interest Period.

 

-7-



--------------------------------------------------------------------------------

  (iii) The prepayment fee for a particular Prepaid Installment will be
calculated as follows:

 

  (1) Calculate the monthly interest payments that would have accrued on the
Prepaid Installment through the applicable Scheduled Payment Date, if the
prepayment had not been made. The interest payments will be calculated using the
Original Cost of Funds Rate.

 

  (2) Next, calculate the monthly interest income which could be earned on the
Prepaid Installment if it were reinvested by the Bank at the Reinvestment Rate
through the Scheduled Payment Date.

 

  (3) Calculate the monthly differences of the amounts calculated in clause
(1) above minus the amounts calculated in clause (2) above.

 

  (4) If the remaining term of the Fixed Interest Rate Period is greater than
one year, calculate the present value of the amounts calculated in clause
(3) above, using the Reinvestment Rate. The result of the present value
calculation is the prepayment fee for the Prepaid Installment.

 

  (iv) Finally, the prepayment fees for all of the Prepaid Installments are
added together. The sum, if greater than zero (-0-), is the total prepayment fee
due to the Bank.

 

  (v) The following definitions will apply to the calculation of the prepayment
fee:

 

  (1) “Original Cost of Funds Rate” means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Interest Period in the
amount of the prepaid principal and with a term, interest payment frequency, and
principal repayment schedule matching the prepaid principal.

 

  (2) “Bank Funding Markets” means one or more wholesale funding markets
available to the Bank, including the LIBOR, Eurodollar, and SWAP markets as
applicable and available, or such other appropriate money market as determined
by the Bank in its sole and absolute discretion.

 

  (3) “Reinvestment Rate” means the fixed rate per annum, determined solely by
the Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

 

  (vi) The Original Cost of Funds Rate and the Reinvestment Rate are the Bank’s
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment. The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount. The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate. These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

 

-8-



--------------------------------------------------------------------------------

3. FEES AND EXPENSES.

 

3.1 Fees.

 

(a) Loan Fee. There shall be no upfront loan fee paid by the Borrower in
connection with the Loan Facility.

 

(b) Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Commitment and the amount of credit it actually uses, determined by
the daily amount of credit outstanding during the specified period. The fee will
be calculated at the Applicable Rate. This fee is due quarterly in arrears
commencing on September 30, 2013, and continuing on the last day of each
following quarter until the expiration of the availability period hereunder.

 

(c) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.

 

(d) Late Fee. To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed two percent (2%) of any payment that is more than
fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.

 

(e) Letter of Credit Fees. All letter of credit fees are set forth and described
in Sections 1.7(viii), (ix), and (x) of this Agreement.

 

3.2 Expenses.

The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.

 

3.3 Reimbursement Costs.

The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable actual outside
counsel fees.

 

4. NO COLLATERAL; UNSECURED LOAN FACILITY.

The Loan Facility is unsecured; provided, however, at such time, if at all, as
the Bank increases the maximum Funded Debt -to- EBITDA Ratio permitted under
Section 8.4 of this Agreement in accordance with the requirements of said
section, the Borrower hereby covenants and agrees to enter into an amendment to
this Agreement to provide for reasonably appropriate representations,
warranties, covenants, and defaults required by the Bank in connection with the
obligations of the Borrower in connection with the Loan Facility being
collateralized.

 

-9-



--------------------------------------------------------------------------------

5. DISBURSEMENTS, PAYMENTS AND COSTS

 

5.1 Disbursements and Payments.

 

(a) Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds, without setoff or counterclaim. Payments will be made by debit
to a deposit account, if direct debit is provided for in this Agreement or is
otherwise authorized by the Borrower. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower’s statement,
or by such other method as may be permitted by the Bank.

 

(b) For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.

 

(c) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

 

(d) Prior to the date each payment of principal and interest and any fees from
the Borrower becomes due (hereinafter referred to as the “Due Date”), the Bank
will send to the Borrower a statement of the amounts that will be due on that
Due Date (hereinafter referred to as the “Billed Amount”). The calculations in
the bill will be made on the assumption that no new extensions of credit or
payments will be made between the date of the billing statement and the Due
Date, and that there will be no changes in the applicable interest rate. If the
Billed Amount differs from the actual amount due on the Due Date (hereinafter
referred to as the “Accrued Amount”), the discrepancy will be treated as
follows:

 

  (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.

 

  (ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount
for the following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

 

5.2 Borrower’s Instructions.

 

(a) The Bank may honor instructions for advances or repayments given by the
Borrower (if an individual), or by any one of the individuals authorized to sign
loan agreements on behalf of the Borrower, or any other individual designated by
any one of such authorized signers (hereinafter each referred to as an
“Authorized Individual”). Any Authorized Individual may also provide
instructions to the Bank for the designation of optional interest rates and/or
the issuance of letters of credit, if such features are provided under this
Agreement. The Bank may honor any such instructions made by any one of the
Authorized Individuals, whether such instructions are given in writing or by
telephone, telefax or Internet and intranet websites designated by the Bank with
respect to separate products or services offered by the Bank. The Bank’s
obligation to act on such instructions is subject to the terms, conditions and
procedures stated elsewhere in this Agreement.

 

-10-



--------------------------------------------------------------------------------

(b) Except as specified elsewhere in this Agreement, in following instructions
from an Authorized Individual for advances or repayments, the Bank shall require
that any advances be deposited in and repayments be withdrawn from a deposit
account owned by the Borrower and held at the Bank, said account to be opened
and identified by the Borrower no later than August 26, 2013 (hereinafter
referred to as the “Borrower’s Deposit Account”). The Bank may require
additional written authorization from the Borrower before processing advances or
repayments except as provided in this subparagraph.

 

(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from instructions the Bank
reasonably believes are made by any Authorized Individual; provided that such
instructions are given in writing or by telephone, telefax or electronic
communications (including e-mail, Internet and intranet websites). This
paragraph will survive this Agreement’s termination, and will benefit the Bank
and its officers, employees, and agents.

 

5.3 Direct Debit.

The Borrower agrees that on the Due Date the Bank will debit the Billed Amount
from the Borrower’s Deposit Account, or such other of the Borrower’s accounts
with the Bank as designated in writing by the Borrower.

 

5.4 Banking Days.

All payments and disbursements which would be due on a day which is not a
Banking Day will be due on the next Banking Day. All payments received on a day
which is not a Banking Day will be applied to the credit on the next Banking
Day.

 

5.5 Interest Calculation.

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid.

 

5.6 Default Rate.

Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any unpaid interest, fees, or costs, will at the
option of the Bank bear interest at a rate which is four percent (4.0%) higher
than the rate of interest otherwise provided under this Agreement until the
default is cured and such cure is accepted by the Bank. This may result in
compounding of interest. This will not constitute a waiver of any default.

 

5.7 Taxes.

If any payments to the Bank under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Bank. If any such taxes are imposed on any payments made by the
Borrower (including payments under this paragraph), the Borrower will pay the
taxes and will also pay to the Bank, at the time interest is paid, any
additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrower will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within thirty (30) days after the due date.

 

-11-



--------------------------------------------------------------------------------

5.8 Additional Costs.

The Borrower will pay the Bank, on demand, for the Bank’s costs or losses
arising from any “Change in Law” (as such term is hereinafter defined) which are
allocated to this Agreement or any credit outstanding under this Agreement. The
allocation will be made as determined by the Bank, using any reasonable method.
The costs include, without limitation, the following:

 

(a) any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and

 

(b) any capital requirements relating to the Bank’s assets and commitments for
credit.

For purposes of this Agreement, the defined term “Change in Law” means the
occurrence, after the date of this Agreement, of the adoption or taking effect
of any new or changed law, rule, regulation or treaty, or the issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives issued in connection with that Act, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

6. CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive the following documents and other items, each in form
and content acceptable to the Bank.

 

6.1 Authorizations.

Evidence that the execution, delivery and performance by the Borrower of this
Agreement and any instrument or agreement required under this Agreement have
been duly authorized.

 

6.2 Governing Documents.

A copy of the Borrower’s organizational documents.

 

6.3 Payment of Fees.

Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Reimbursement Costs.”

 

6.4 Repayment of Other Credit Agreement.

Evidence that the Borrower’s existing revolving credit facility with PNC Bank,
N.A. has been or will be repaid and cancelled on or before the date of this
Agreement.

 

-12-



--------------------------------------------------------------------------------

6.5 Good Standing.

Certificates of good standing for the Borrower from its state of formation and
from any other state in which the Borrower is required to qualify to conduct its
business.

 

6.6 Legal Opinion.

A written opinion from the Borrower’s legal counsel, covering such matters as
the Bank may require. The legal counsel and the terms of the opinion must be
acceptable to the Bank.

 

6.7 Insurance.

Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.

 

6.8 Conditions to Each Extension of Credit.

 

(a) As of the date any advance is made by the Bank hereunder:

 

  (i) All of the representations and warranties of the Borrower set forth and
contained in this Agreement (other than representations and warranties which
expressly speak only of a different date and other than for changes permitted or
contemplated by this Agreement) shall be true and correct in all material
respects;

 

  (ii) No default or event, circumstance, or condition which, with the giving of
notice, the passage of time or both, would constitute a default, shall have
occurred and be continuing or would result from the making of the requested
advance;

 

  (iii) No law or regulations shall prohibit, and no order, judgment or decree
of any governmental authority shall, and no litigation shall be pending which,
if adversely determined, in the reasonable judgment of the Bank, would, enjoin,
prohibit, restrain, impose or result in the imposition of any material adverse
condition upon the Bank from making the advance requested to be made on said
date; and

 

  (iv) No “Material Adverse Change” (as such term is hereinafter defined) shall
have occurred after the date hereof. For the purposes of this Loan Agreement,
the defined term “Material Adverse Change” shall mean a material adverse change
in the business condition (financial or otherwise), ability to perform the
Borrower’s obligations under this Agreement, prospects, properties or operations
of the Borrower.

Each submission by the Borrower to the Bank of a Notice of Borrowing with
respect to any advance made hereunder and the acceptance by the Borrower of the
proceeds of each such advance shall constitute a representation and warranty by
the Borrower as of the date such advance is made that all the conditions
contained in this Section 6.8 have been satisfied.

 

-13-



--------------------------------------------------------------------------------

7. REPRESENTATIONS AND WARRANTIES.

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties as of the date
of this Agreement, except that the representations and warranties contained in
Section 7.6(a) shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 8.2 of this Agreement. Each request for an
extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

 

7.1 Formation.

The Borrower is duly formed and existing under the laws of the state or other
jurisdiction where organized.

 

7.2 Authorization.

This Agreement, and any instrument or agreement required hereunder, are within
the Borrower’s corporate powers, have been duly authorized, and do not conflict
with any of its organizational documents.

 

7.3 Enforceable Agreement.

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.

 

7.4 Good Standing.

In each state in which the Borrower does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes.

 

7.5 No Conflicts.

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound.

 

7.6 Financial Information.

 

(a) All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrower’s financial condition, including all material contingent liabilities.

 

(b) Since the date of the most recent financial statement provided to the Bank,
there has been no Material Adverse Change in the business condition (financial
or otherwise), operations, properties or prospects of the Borrower.

 

7.7 Lawsuits.

There is no lawsuit, tax claim or other dispute pending or, to the knowledge of
the Borrower, threatened against the Borrower which, if adversely determined,
could reasonably be expected to constitute a Material Adverse Change, except as
have been disclosed in writing to the Bank.

 

7.8 Permits, Franchises.

The Borrower possesses all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged.

 

7.9 Other Obligations.

The Borrower is not in default on any material obligation for borrowed money,
any material purchase money obligation or any other material lease, commitment,
contract, instrument or obligation, except as have been disclosed in writing to
the Bank.

 

-14-



--------------------------------------------------------------------------------

7.10 Tax Matters.

The Borrower has paid all federal, state and other material taxes, assessments,
fees, and other governmental charges levied or imposed upon it or its
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. To
the knowledge of the Borrower, there is no pending assessments or adjustments of
its income tax for any year which would constitute a Material Adverse Change,
except as have been disclosed in writing to the Bank.

 

7.11 No Default.

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.

 

7.12 Insurance.

The Borrower has obtained, and maintained in effect, the insurance coverage
required in the “Covenants” section of this Agreement.

 

7.13 ERISA Plans.

 

(a) Each Plan (other than a multiemployer plan) is in compliance in all material
respects with ERISA, the Code and other federal or state law, including all
applicable minimum funding standards and there have been no prohibited
transactions with respect to any Plan (other than a multiemployer plan), which
has resulted or could reasonably be expected to result in a material adverse
effect.

 

(b) With respect to any Plan subject to Title IV of ERISA:

 

  (i) No reportable event has occurred under Section 4043(c) of ERISA which
requires notice.

 

  (ii) No action by the Borrower or any ERISA Affiliate to terminate or withdraw
from any Plan has been taken and no notice of intent to terminate a Plan has
been filed under Section 4041 or 4042 of ERISA.

 

(c) The following terms have the meanings indicated for purposes of this
Agreement:

 

  (i) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (ii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  (iii) “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code.

 

  (iv) “Plan” means a plan within the meaning of Section 3(2) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate, including
any multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

 

-15-



--------------------------------------------------------------------------------

7.14 Subsidiaries; Equity Interests.

The Borrower has no subsidiaries other than those specifically disclosed in Part
(a) of Schedule 7.14 attached hereto and made a part hereof, and all of the
outstanding ownership interests in such subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by the Borrower in the amounts
specified on Part (a) of said Schedule 7.14, free and clear of all liens and
encumbrances. The Borrower has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of said Schedule
7.14. None of the Borrower’s subsidiaries is a “Material Subsidiary”. For the
purposes of this Agreement, the defined term “Material Subsidiary” means any
subsidiary which either (a) contributed at least five percent (5%) of EBITDA of
the Borrower and its direct and indirect subsidiaries for the most recently
ended four fiscal quarter period or (b) held at least five percent (5%) of the
then current fair market value of the assets of the Borrower and its direct and
indirect subsidiaries.

 

8. COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

 

8.1 Use of Proceeds.

 

(a) To use the proceeds of the Loan Facility only for the general corporate
purposes of the Borrower, including, without limitation, working capital,
acquisitions, standby and commercial letters of credit, and the payment of
special dividends, all in accordance with the terms, conditions, and provisions
of this Agreement.

 

(b) The proceeds of the credit extended under this Agreement may not be used
directly or indirectly to purchase or carry any “margin stock” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such “margin stock,” or to reduce or retire any indebtedness
incurred for such purpose.

 

8.2 Financial Information.

To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time. The Bank reserves the right, upon written notice to
the Borrower, to require the Borrower to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.

 

(a) No later than one hundred twenty (120) days after the Borrower’s fiscal year
end, the annual financial statements of the Borrower and its subsidiaries. These
financial statements must be audited (with an opinion satisfactory to the Bank)
by the Borrower’s certified public accountant. The statements shall be prepared
on a consolidated basis. The Borrower is a public company, consequently, the
Bank hereby agrees that the Borrower’s Annual Report on Form 10-K will satisfy
the Borrower’s obligations under this Section 8.2(a).

 

(b) No later than sixty (60) days after each fiscal quarter of the Borrower
(excluding the last fiscal quarter in each fiscal year), quarterly financial
statements of the Borrower and its subsidiaries, in each case certified and
dated by an authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated basis. The
Borrower is a public company, consequently, the Bank hereby agrees that the
Borrower’s Quarterly Report on Form 10-Q will satisfy the Borrower’s obligations
under this Section 8.2(b).

 

-16-



--------------------------------------------------------------------------------

(c) Promptly, upon request from the Bank, copies of any management letters sent
or received by the Borrower to or from the Borrower’s auditor. If no management
letter is prepared, the Bank may, in its discretion, request a letter from such
auditor stating that no deficiencies were noted that would otherwise be
addressed in a management letter.

 

(d) Draft annual financial projections and budgets specifying the assumptions
used in creating the projections and budgets within thirty (30) days of the end
of each fiscal year of the Borrower. The final projections and budgets shall be
provided to the Bank upon approval by the Borrower’s Board of Directors but in
no event later than one hundred twenty (120) days after the end of each fiscal
year.

 

(e) Together with the annual and quarterly financial statements to be delivered
to the Bank pursuant to Sections 8.2(a) and (b) above, a compliance certificate
of the Borrower in the form attached hereto as Exhibit “B”, signed by an
authorized financial officer of the Borrower and setting forth (i) the
information and computations (in sufficient detail) to establish compliance with
all financial covenants set forth and contained in Sections 8.3, 8.4, and 8.5 of
this Agreement, at the end of the period covered by the financial statements
then being furnished and (ii) whether there existed as of the date of such
financial statements and whether there exists as of the date of the certificate,
any default under this Agreement applicable to the party submitting the
information and, if any such default exists, specifying the nature thereof and
the action the party is taking and proposes to take with respect thereto.

 

(f) No later than sixty (60) days after each fiscal quarter of the Borrower
(including the last fiscal quarter in each fiscal year), a current backlog
report, in each case certified and dated by an authorized financial officer.

 

(g) Promptly upon the Bank’s reasonable request, such other financial
information as the Bank may reasonably request.

 

8.3 Tangible Net Worth.

To maintain on a consolidated basis a Tangible Net Worth equal to at least
Twenty-Two Million Five Hundred Thousand and 00/100 ($22,500,000.00) Dollars.

For the purposes of this Agreement, the defined term “Tangible Net Worth” means
the value of total assets (including (a) leaseholds and leasehold improvements,
(b) reserves against assets, and (c) assets for sale or pre-qualification assets
(engineering inventory), but excluding goodwill, patents, trademarks, trade
names, organization expense, unamortized debt discount and expense, capitalized
or deferred research and development costs, deferred marketing expenses, and
other like intangibles, and monies due from affiliates, officers, directors,
employees, shareholders, members or managers of the Borrower) less total
liabilities, including, but not limited to, accrued and deferred income taxes,
but excluding the non-current portion of “Subordinated Liabilities” (as such
term is hereinafter defined).

For the purposes of this Agreement, the defined term “Subordinated Liabilities”
means liabilities subordinated to the Borrower’s obligations to the Bank in a
manner acceptable to the Bank in its sole and absolute discretion.

 

-17-



--------------------------------------------------------------------------------

8.4 Funded Debt -to- EBITDA Ratio.

Subject to the terms of the succeeding paragraph, to maintain on a consolidated
basis a ratio of Funded Debt -to- EBITDA (a) at all times while EBITDA in said
ratio exceeds $25,000,000.00, not exceeding 3.0:1.0, and (b) at all other times,
not exceeding 2.5:1.0. This ratio will be calculated at the end of each
reporting period for which the Bank requires financial statements, using the
results of the twelve-month period ending with that reporting period.

Notwithstanding the above to the contrary, the Bank shall permit the foregoing
financial covenant to be increased so that the Borrower shall be required to
maintain on a consolidated basis a ratio of Funded Debt -to- EBITDA not
exceeding 3.5:1.0, provided that the following conditions have been satisfied,
in the sole and absolute discretion of the Bank: (i) no default shall have
occurred and be outstanding hereunder; (ii) the Borrower shall have granted to
the Bank as collateral security for the Borrower’s obligations,
responsibilities, and liabilities hereunder and otherwise in connection with the
Loan Facility a first priority security interest in and to all real and personal
property owned by the Borrower (hereinafter referred to as the “Collateral”),
subject to no prior liens or encumbrances; (iii) such security interest shall be
evidenced by such documentation as may be required by the Bank, in its sole and
absolute discretion, including, without limitation, a security agreement; and
(iv) the Borrower shall provide the Bank with such additional documentation in
connection with such grant as may be required by the Bank, in its sole and
absolute discretion, including, without limitation, an opinion letter of counsel
to the Borrower, lien and other searches against the Borrower and the Collateral
in all appropriate jurisdictions, and resolutions of the Borrower authorizing
the grant of such security interest.

For the purposes of this Agreement, the defined term “Funded Debt” means all
outstanding liabilities for borrowed money and other interest-bearing
liabilities, including current and long term debt.

For the purposes of this Agreement, the defined term “EBITDA” means net income,
less income or plus loss from discontinued operations and extraordinary items,
plus income taxes, plus interest expense, plus depreciation, plus depletion,
plus amortization of intangibles (other than qualification units), plus
amortization of qualification units, plus the following non-cash charges:
(a) loss on engineering development (up to a maximum of $2,500,000.00 on a
rolling four (4) quarters basis); (b) increase to environmental reserves;
(c) stock award expense; and (d) stock option expense.

 

8.5 Interest Coverage Ratio.

To maintain on a consolidated basis an Interest Coverage Ratio of at least
3.0:1.0. This ratio will be calculated at the end of each reporting period for
which the Bank requires financial statements, using the results of the
twelve-month period ending with that reporting period.

For the purposes of this Agreement, the defined term “Interest Coverage Ratio”
means the ratio of EBIT -to- cash interest expense.

For the purposes of this Agreement, the defined term “EBIT” means net income,
less income or plus loss from discontinued operations and extraordinary items,
plus income taxes, plus interest expense.

 

8.6 Capital Expenditures.

Not to spend or incur obligations (including the total amount of any capital
leases) to acquire fixed assets of the Borrower and its subsidiaries for more
than $2,000,000.00 in any single fiscal year on a consolidated basis.

 

-18-



--------------------------------------------------------------------------------

8.7 Dividends and Distributions.

Not to declare or pay any dividends, redemptions of stock or membership
interests, distributions and withdrawals (as applicable) to its owners, except:

 

(a) Dividends payable in capital stock of the Borrower; or

 

(b) Special dividends payable in the ordinary course of business; provided that
(i) no default exists at the time of the making of such dividend and no default
would result from the making of such dividend, (ii) after giving effect to the
making of such dividend, at least $5,000,000.00 shall be available for borrowing
under the Loan Facility and the Borrower shall be in compliance with all of the
terms, conditions, and provisions of this Agreement with respect to the making
of such advance, and (iii) the Borrower shall have demonstrated to the
satisfaction of the Bank that, after giving effect to the payment of such
dividend, on a pro forma basis, the Borrower is in pro forma compliance with the
financial covenants set forth in Sections 8.3, 8.4, and 8.5 of this Agreement.

 

8.8 Bank as Principal Depository.

To maintain the Bank or one of its affiliates as the principal depository bank
of the Borrower and its Material Subsidiaries, including for the maintenance of
business, cash management, operating and administrative deposit accounts.

 

8.9 Other Debts and Guaranties.

Not to have outstanding or incur (or to allow any of its subsidiaries to have
outstanding or incur) any direct or contingent liabilities or lease obligations
(other than those to the Bank or to any affiliate of the Bank), or become liable
for the liabilities of others, without the Bank’s prior express written consent.
This does not prohibit the following:

 

(a) debt outstanding under the Loan Facility;

 

(b) acquiring goods, supplies, or merchandise on normal trade credit;

 

(c) endorsing negotiable instruments received in the usual course of business;

 

(d) obtaining surety bonds in the usual course of business;

 

(e) liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank in the Borrower’s most recent
financial statements, including any extensions or renewals thereof provided that
there is no increase on the principal amount thereof or other significant change
in the terms thereof as a result of such extension or renewal;

 

(f) purchase money debt, to the extent not otherwise prohibited elsewhere in
this Agreement, which do not exceed a total principal amount of $1,000,000.00
outstanding at any one time;

 

(g) debt, liabilities, and leases of an entity existing at the time such entity
is acquired by or merged with or into or consolidated with the Borrower or its
subsidiaries or is assumed in connection with the acquisition of assets from
such entity (and not created in anticipation or contemplation thereof), in
outstanding principal amounts with respect to debt or liabilities and annual
lease payment amounts with respect to leases not to exceed $5,000,000.00 in the
aggregate; provided that any such debt, liabilities, and leases which are
redeemed, defeased, terminated, or otherwise repaid in full at the time, or
immediately upon consummation, of the transaction shall not be considered debt,
liabilities, and leases for purposes of this Section 8.09(g); and

 

(h) (i) payments under operating lease obligations in any fiscal year of the
Borrower and (ii) contingent liabilities incurred by the Borrower, in the case
of clauses (i) and (ii), not to exceed $1,000,000.00 in the aggregate.

 

-19-



--------------------------------------------------------------------------------

8.10 Other Liens.

Not to create, assume, or allow (or to allow any of its subsidiaries to create,
assume, or allow) any security interest or lien (including judicial liens) on
property the Borrower now or hereafter owns, except:

 

(a) liens and security interests in favor of the Bank or any affiliate of the
Bank;

 

(b) liens for taxes not yet due;

 

(c) liens outstanding on the date of this Agreement and disclosed in writing to
the Bank;

 

(d) purchase money security interests in assets, if the total principal amount
of the debt secured by such liens does not exceed $1,000,000.00 outstanding at
any one time; and

 

(e) during the period commencing on the date hereof and continuing through
October 31, 2013 only, a pledge and security interest granted by the Borrower in
favor of PNC Bank, N.A. in either cash or a certificate of deposit owned by the
Borrower, which security interest shall act as collateral security for the
Borrower’s obligations under that certain irrevocable standby letter of credit
no. 18111518-00-000 in the current stated amount of $201,977.43, having an
original issuance date of May 26, 2009, as continued through August 27, 2013,
and issued for the benefit of 35 Melanie Lane, L.L.C.

 

8.11 Maintenance of Assets.

Not to sell, assign, lease, transfer, or otherwise dispose of more than five
percent (5%) of the Borrower’s or its subsidiaries’ respective businesses
(whether in one transaction or a series of transactions) or more than five
percent (5%) of the Borrower’s or its subsidiaries’ respective assets (whether
in one transaction or a series of transactions), in either case, except for the
following:

 

(a) dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b) dispositions of inventory in the ordinary course of business; and

 

(c) dispositions of accounts receivable in connection with the collection or
compromise thereof.

 

8.12 Investments.

Not to have (or permit any of its subsidiaries to have) any existing, or make
(or permit any of its subsidiaries to make) any new, investments in any
individual or entity, or make any capital contributions or other transfers of
assets to any individual or entity, except for:

 

(a) Existing investments disclosed to the Bank in writing;

 

(b) Investments by the Borrower in the Borrower’s current subsidiaries in an
amount, when taken with amounts permitted under Section 8.13(b) below, not to
exceed $1,000,000.00 in any subsidiary; and

 

(c) Investments in any of the following:

 

  (i) certificates of deposit;

 

-20-



--------------------------------------------------------------------------------

  (ii) U.S. treasury bills and other obligations of the federal government; and

 

  (iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 

8.13 Loans.

Not to make (or permit any of its subsidiaries to make) any loans, advances or
other extensions of credit to any individual or entity, except for:

 

(a) existing extensions of credit disclosed to the Bank in writing;

 

(b) extensions of credit to the Borrower’s current subsidiaries in an amount,
when taken with amounts permitted under Section 8.12(b) above), not to exceed
$1,000,000.00 in any subsidiary; and

 

(c) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.

 

8.14 Loans to Officers or Affiliates.

Not to make (or permit any of its subsidiaries to make) any loans, advances or
other extensions of credit (including extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services) to any of the Borrower’s executives, officers, directors or
shareholders (or any relatives of any of the foregoing), or to any affiliated
entities, except for advances to employees of the Borrower and its subsidiaries
to meet expenses incurred by such employees in the ordinary course of business.

 

8.15 Additional Negative Covenants.

Not to, without the Bank’s prior express written consent:

 

(a) merge, dissolve, liquidate, consolidate with or into another person or
entity, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any person or entity;

 

(b) acquire or purchase a business or its assets unless (i) the business or
assets to be acquired are in a substantially similar line of business as that of
the Borrower and its subsidiaries as of the date hereof, (ii) no default exists
at the time of the making of such acquisition and no default would result from
the making of such acquisition, (iii) the Borrower shall have demonstrated to
the satisfaction of the Bank that, after giving effect to such acquisition, on a
pro forma basis, the Borrower is in pro forma compliance with the financial
covenants set forth in Sections 8.3, 8.4, and 8.5 of this Agreement, and
(iv) such acquisition shall not be a “hostile” acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the Borrower and the target company; and

 

(c) engage in any line of business substantially different from those lines of
business conducted by the Borrower and its subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

-21-



--------------------------------------------------------------------------------

8.16 Notices to Bank.

To promptly notify the Bank in writing of:

 

(a) any legal action filed by any governmental authority or any third party
involving a claim or a series of claims over $500,000.00 against the Borrower or
any subsidiary of the Borrower;

 

(b) any event of default under this Agreement;

 

(c) any Material Adverse Change; and

 

(d) any change in the Borrower’s or any subsidiary’s name, legal structure,
principal residence (for an individual), state of registration (for a registered
entity), place of business, or chief executive office if the Borrower or any
subsidiary has more than one place of business.

 

8.17 Insurance.

To maintain or cause to be maintained with financially sound and reputable
insurers insurance in such types and amounts as is customary in the case of
corporations engaged in the same or a similar business or having similar
properties similarly situated.

 

8.18 Compliance with Laws.

To comply in all material respects with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower’s business. The Bank shall have no obligation to
make any advance to the Borrower except in compliance with all applicable laws
and regulations and the Borrower shall fully cooperate with the Bank in
complying with all such applicable laws and regulations.

 

8.19 Books and Records.

To maintain adequate books and records in material compliance with applicable
laws or regulatory requirements and in compliance with GAAP.

 

8.20 Audits.

To allow the Bank and its agents to inspect the Borrower’s properties and
examine, audit, and make copies of books and records (a) provided that no
default exists, at any reasonable time during normal business hours after the
giving of reasonable prior notice (the cost of any such inspection to be borne
by the Bank) and (b) if a default exists and has not been cured, at any time and
without the requirement of prior advance notice (the cost of any such inspection
to be borne by the Borrower). If any of the Borrower’s properties, books or
records are in the possession of a third party, the Borrower authorizes that
third party to permit the Bank or its agents to have access to perform
inspections or audits and to respond to the Bank’s requests for information
concerning such properties, books and records.

 

-22-



--------------------------------------------------------------------------------

8.21 Guarantors.

To notify the Bank at the time that any subsidiary of the Borrower becomes a
Material Subsidiary, and promptly thereafter (and in any event within thirty
(30) days), (a) with respect to a domestic subsidiary, cause such domestic
subsidiary to become a guarantor of the Borrower’s obligations, liabilities, and
responsibilities under this Agreement and in connection with the Loan Facility
by executing and delivering to the Bank an agreement of guaranty in form and
substance acceptable to the Bank, in its sole and absolute discretion, or
(b) with respect to a foreign subsidiary, cause sixty-five percent (65%) of the
ownership interests in and to such foreign subsidiary to be pledged to the Bank
as collateral security for the Borrower’s obligations, liabilities, and
responsibilities under this Agreement and in connection with the Loan Facility
pursuant to a pledge of equity interests agreement, in form and substance
acceptable to the Bank, in its sole and absolute discretion, to be executed and
delivered to the Bank. In furtherance of the foregoing, the Borrower shall
deliver (or cause to be delivered) to the Bank documents of the types referred
to in Sections 6.1, 6.2, 6.5, and 6.6 of this Agreement, all in form, content,
and scope acceptable to the Bank, in its sole and absolute discretion.

 

8.22 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

 

(a) Materially amend or modify any of its corporate organizational documents;

 

(b) change its fiscal year;

 

(c) without providing ten (10) days prior written notice to the Bank (or such
extended period of time as agreed to by the Bank), change its name, state of
formation or form of organization; or

 

(d) make any material change in accounting policies or reporting practices,
except as required by GAAP.

 

8.23 Cooperation.

To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.

 

9. HAZARDOUS SUBSTANCES.

 

9.1 Indemnity Regarding Hazardous Substances.

The Borrower will indemnify and hold harmless the Bank from any loss or
liability the Bank incurs in connection with or as a result of this Agreement,
which directly or indirectly arises out of the use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence of a hazardous substance. This indemnity will apply whether the
hazardous substance is on, under or about the Borrower’s property or operations
or property leased to the Borrower. The indemnity includes but is not limited to
attorneys’ fees. The indemnity extends to the Bank, its parent, subsidiaries and
all of their directors, officers, employees, agents, successors, attorneys and
assigns.

 

9.2 Compliance Regarding Hazardous Substances.

The Borrower represents and warrants that, to the Borrower’s knowledge, the
Borrower is in material compliance with all current laws, regulations and
ordinances or other requirements of any governmental authority relating to or
imposing liability or standards of conduct concerning protection of health or
the environment or hazardous substances applicable to the Borrower’s business.

 

-23-



--------------------------------------------------------------------------------

9.3 Notices Regarding Hazardous Substances.

The Borrower will promptly notify the Bank in writing if any investigation of
the Borrower or its operations by any governmental agency under any current or
future law, regulation or ordinance pertaining to any hazardous substance
results in a finding which would constitute a default hereunder or a Material
Adverse Change.

 

9.4 Definition of Hazardous Substances.

“Hazardous substances” means any substance, material or waste that is or becomes
designated or regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant”
or a similar designation or regulation under any current or future federal,
state or local law (whether under common law, statute, regulation or otherwise)
or judicial or administrative interpretation of such, including without
limitation petroleum or natural gas.

 

9.5 Continuing Obligation.

The Borrower’s obligations to the Bank under this Article 9, except the
obligation to give notices to the Bank, shall survive termination of this
Agreement and repayment of the Borrower’s obligations to the Bank under this
Agreement for a period of one (1) year.

 

10. DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements executed in connection with this Agreement, as well as all rights
and remedies available at law or in equity. If an event of default occurs under
the paragraph entitled “Bankruptcy,” below, with respect to the Borrower, then
the entire debt outstanding under this Agreement will automatically be due
immediately.

 

10.1 Failure to Pay.

The Borrower fails to make a payment under this Agreement when due and such
failure continues for a period of five (5) consecutive calendar days; provided,
however, if the Borrower fails to make any payment under this Agreement when due
twice in any twelve (12) month period, then the failure to make any subsequent
payment under this Agreement when due during the remaining term of the Loan
Facility shall result in an immediate default hereunder without an opportunity
to cure.

 

10.2 Cross-Default under other Agreements with the Bank.

Any default occurs and continues after any applicable grace and cure period
under any other agreement the Borrower or any of the Borrower’s subsidiaries has
with the Bank or any affiliate of the Bank which default results in the Bank or
such affiliate accelerating the obligations thereunder.

 

-24-



--------------------------------------------------------------------------------

10.3 Cross-Default under Agreements with other Creditors.

Any default occurs and continues after any applicable grace and cure period
under any agreement for borrowed money in excess of $750,000.00 which the
Borrower or any of the Borrower’s subsidiaries has with any creditor (other than
the Bank) which default results in said creditor accelerating the obligations
thereunder.

 

10.4 False Information.

The Borrower has given the Bank materially false or misleading information or
representations.

 

10.5 Bankruptcy.

The Borrower files a bankruptcy petition, a bankruptcy petition is filed against
the Borrower, or the Borrower makes a general assignment for the benefit of
creditors. Any such default will be deemed cured if any bankruptcy petition
filed against the Borrower is dismissed within a period of sixty (60) days after
the filing; provided, however, that such cure opportunity will be terminated
upon the entry of an order for relief in any bankruptcy case arising from such a
petition.

 

10.6 Receivers.

A receiver or similar official is appointed by a court of competent jurisdiction
for a substantial portion of the Borrower’s business, or the business is
terminated, or, if the Borrower is liquidated or dissolved.

 

10.7 Judgments.

Any judgments or arbitration awards are entered against the Borrower, or the
Borrower enters into any settlement agreements with respect to any litigation or
arbitration, in an aggregate amount of $1,000,000.00 or more in excess of any
insurance coverage.

 

10.8 Material Adverse Change.

A Material Adverse Change occurs, or is reasonably likely to occur.

 

10.9 ERISA Plans.

Any one or more of the following events occurs with respect to a Plan subject to
Title IV of ERISA, provided such event or events could reasonably be expected,
in the judgment of the Bank, to have a material adverse effect:

 

(a) A reportable event shall occur under Section 4043(c) of ERISA.

 

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan under Section 4041 or 4042 of ERISA.

 

10.10 Change of Control.

Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
fifty percent (50%) or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or

 

-25-



--------------------------------------------------------------------------------

equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right) (hereinafter referred to as the “Equity
Securities”); provided, however, that any existing shareholder currently
holding, as of the date of this Agreement, more than twenty percent (20%) of the
Equity Securities shall be permitted to acquire fifty percent (50%) or more of
the Equity Securities, individually or together, without such acquisition being
deemed to be a change of control hereunder.

 

10.11 Contract Programs.

The Borrower or any of its subsidiaries is disbarred from entering into any
Federal or state contracts, and such disbarment continues for more than five
(5) Banking Days without being cured by the Borrower or such subsidiary.

 

10.12 Breach of Financial Covenants.

The Borrower shall have breached any one or more of the financial covenants set
forth in Sections 8.3, 8.4, or 8.5 of this Agreement.

 

10.13 Other Breach Under Agreement.

A default occurs under any other covenant of this Agreement not specifically
referred to in any of the Sections set forth and contained in this Article 10
and such default continues uncured for a period of thirty (30) days after
written notice thereof is given by the Bank to the Borrower; provided, however,
that if such failure is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and provided further that the Borrower shall
have commenced to cure such failure within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
the Borrower, in the exercise of due diligence, to cure such failure (but in any
event not more than sixty (60) days total from receipt of such written notice).

 

11. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

11.1 GAAP; Changes in GAAP.

 

(a) Except as otherwise stated in this Agreement, all financial information
provided to the Bank and all financial covenants will be made under generally
accepted accounting principles, consistently applied.

 

(b) If at any time any change in generally accepted accounting principles
(including the adoption of International Financial Reporting Standards) would
affect the computation of any financial ratio or requirement set forth in this
Agreement, and either the Borrower or the Bank shall so request, the Bank and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in generally
accepted accounting principles; provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with generally
accepted accounting principles prior to such change therein and (ii) the
Borrower shall provide to the Bank financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in generally accepted accounting
principles.

 

-26-



--------------------------------------------------------------------------------

11.2 Governing Law.

This Agreement is governed by and shall be interpreted according to federal law
and the laws of the State of New Jersey. If state or local law and federal law
are inconsistent, or if state or local law is preempted by federal law, federal
law governs. If the Bank has greater rights or remedies under federal law,
whether as a national bank or otherwise, this paragraph shall not be deemed to
deprive the Bank of such rights and remedies as may be available under federal
law.

 

11.3 Successors and Assigns.

This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank’s prior express written consent. The Bank may sell participations in or
assign this loan, and may exchange information about the Borrower (including,
without limitation, any information regarding any hazardous substances) with
actual or potential participants or assignees. The Bank will use commercially
reasonable efforts to provide written notice to the Borrower of any such sale of
participations or assignments of the Loan Facility within thirty (30) days of
the consummation thereof. If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.

 

11.4 Dispute Resolution Provision.

This paragraph, including the subparagraphs below, is referred to as the
“Dispute Resolution Provision.” This Dispute Resolution Provision is a material
inducement for the parties entering into this agreement.

 

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (hereinafter
collectively referred to as a “Claim”). For the purposes of this Dispute
Resolution Provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of the Bank involved in the servicing,
management or administration of any obligation described or evidenced by this
agreement.

 

(b) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (hereinafter referred to as the “Act”). The Act will apply even
though this agreement provides that it is governed by the law of a specified
state.

 

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(hereinafter referred to as the “AAA”), and the terms of this Dispute Resolution
Provision. In the event of any inconsistency, the terms of this Dispute
Resolution Provision shall control. If AAA is unwilling or unable to (i) serve
as the provider of arbitration or (ii) enforce any provision of this arbitration
clause, the Bank may designate another arbitration organization with similar
procedures to serve as the provider of arbitration.

 

(d)

The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000.00), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued

 

-27-



--------------------------------------------------------------------------------

  within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and have judgment
entered and enforced.

 

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and shall dismiss the arbitration if the Claim is barred under the
applicable statutes of limitation. For purposes of the application of any
statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit. Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s), except as set forth at subparagraph (h) of this
Dispute Resolution Provision. The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this agreement.

 

(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

 

(h) Any arbitration or court trial (whether before a judge or jury) of any Claim
will take place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”). The Class Action Waiver
precludes any party from participating in or being represented in any class or
representative action regarding a Claim. Regardless of anything else in this
Dispute Resolution Provision, the validity and effect of the Class Action Waiver
may be determined only by a court and not by an arbitrator. The parties to this
agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.

 

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

 

11.5 Severability; Waivers.

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after default.
If the Bank waives a default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.

 

-28-



--------------------------------------------------------------------------------

11.6 Attorneys’ Fees.

The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any note or other agreements
executed in connection with this Agreement, and in connection with any
amendment, waiver, “workout” or restructuring under this Agreement. In the event
of a lawsuit or arbitration proceeding between the Bank and the Borrower, the
prevailing party is entitled to recover costs and reasonable attorneys’ fees
incurred in connection with the lawsuit or arbitration proceeding, as determined
by the court or arbitrator. In the event that any case is commenced by or
against the Borrower under the Bankruptcy Code (Title 11, United States Code) or
any similar or successor statute, the Bank is entitled to recover costs and
reasonable attorneys’ fees incurred by the Bank related to the preservation,
protection, or enforcement of any rights of the Bank in such a case.

 

11.7 Set-Off.

 

(a) In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower held by the Bank or its affiliates against any and all
Obligations owing to the Bank. The set-off may be made irrespective of whether
or not the Bank shall have made demand under this Agreement or any guaranty, and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable Deposits and without regard for
the availability or adequacy of other collateral. Any Deposits may be converted,
sold or otherwise liquidated at prevailing market prices in order to effect such
set-off.

 

(b) The set-off may be made without prior notice to the Borrower or any other
party, any such notice being waived by the Borrower to the fullest extent
permitted by law. The Bank agrees promptly to notify the Borrower after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

(c) For the purposes of this paragraph, “Deposits” means any deposits (general
or special, time or demand, provisional or final, individual or joint) as well
as any money, instruments, securities, credits, claims, demands, income or other
property, rights or interests owned by the Borrower which come into the
possession or custody or under the control of the Bank or its affiliates.
“Obligations” means all obligations, now or hereafter existing, of the Borrower
to the Bank under this Agreement and under any other agreement or instrument
executed in connection with this Agreement.

 

11.8 One Agreement.

This Agreement:

 

(a) represents the sum of the understandings and agreements between the Bank and
the Borrower concerning the Loan Facility; and

 

(b) replaces any prior oral or written agreements between the Bank and the
Borrower concerning the Loan Facility; and

 

(c) is intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them in connection with the Loan
Facility.

 

-29-



--------------------------------------------------------------------------------

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

 

11.9 Indemnification.

The Borrower will defend, indemnify and hold the Bank harmless from any loss,
liability, damages, judgments, and costs of any kind owed to third parties
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit (except to
the extent that said loss, liability, damage, judgment, or cost arose out of the
Bank’s gross negligence or willful misconduct). This indemnity includes but is
not limited to attorneys’ fees. This indemnity extends to the Bank, its parent,
subsidiaries, affiliates and all of their directors, officers, employees,
agents, successors, attorneys, and assigns. This indemnity will survive
repayment of the Borrower’s obligations to the Bank. All sums due to the Bank
hereunder shall be obligations of the Borrower, due and payable within ten
(10) Banking Days after written demand from the Bank.

 

11.10 Notices.

Unless otherwise provided in this Agreement, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications shall be effective (a) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (b) if telecopied, when transmitted, or
(c) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.

 

11.11 Headings.

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.

 

11.12 Counterparts.

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement (or of any agreement or document required by this Agreement
and any amendment to this Agreement) by telecopy or other electronic imaging
means shall be as effective as delivery of a manually executed counterpart of
this Agreement; provided, however, that the telecopy or other electronic image
shall be promptly followed by an original if required by the Bank.

 

11.13 Borrower Information; Reporting to Credit Bureaus.

The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower’s credit references,
verify employment, and obtain credit reports. The Borrower agrees that the Bank
shall have the right at all times to disclose and report to credit reporting
agencies and credit rating agencies such information pertaining to the Borrower
and/or all guarantors as is consistent with the Bank’s policies and practices
from time to time in effect.

 

-30-



--------------------------------------------------------------------------------

11.14 Limitation of Interest and Other Charges.

If, at any time, the rate of interest, together with all amounts which
constitute interest and which are reserved, charged or taken by the Bank as
compensation for fees, services or expenses incidental to the making,
negotiating or collection of the loan evidenced hereby, shall be deemed by any
competent court of law, governmental agency or tribunal to exceed the maximum
rate of interest permitted to be charged by the Bank to the Borrower under
applicable law, then, during such time as such rate of interest would be deemed
excessive, that portion of each sum paid attributable to that portion of such
interest rate that exceeds the maximum rate of interest so permitted shall be
deemed a voluntary prepayment of principal. As used herein, the term “applicable
law” shall mean the law in effect as of the date hereof; provided, however, that
in the event there is a change in the law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed and delivered, all as of the day and year first hereinabove written.

 

    BORROWER: ATTEST:     BREEZE-EASTERN CORPORATION, as the Borrower

 

    By:  

 

James D. Cashel       Mark D. Mishler General Counsel and Secretary       Chief
Financial Officer and Treasurer     Notice Addresses for the Borrower:     35
Melanie Lane     Whippany, New Jersey 07981     Attn:   Mr. James D. Cashel    
  General Counsel and Secretary     Telecopy No.: (973) 739-9333

 

-32-



--------------------------------------------------------------------------------

BANK: BANK OF AMERICA, N.A., as the Bank By:  

 

  David J. Bardwil   Senior Vice President Notice Address: 750 Walnut Avenue
Cranford, New Jersey 07016 Attn:   Mr. David J. Bardwil   Senior Vice President
Telecopy No.: (212) 378-4913 With a copy to: Reed Smith LLP 136 Main Street,
Suite 250 Princeton, New Jersey 08540 Attn: Christopher J. Maurer, Esq. Telecopy
No.: (609) 951-0824

Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read this notice carefully.

USA PATRIOT ACT NOTICE

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

-33-



--------------------------------------------------------------------------------

EXHIBIT “A”

ATTACHED TO AND MADE A PART OF THAT CERTAIN

REVOLVING CREDIT LOAN AGREEMENT

BY AND BETWEEN BREEZE-EASTERN CORPORATION, AS THE BORROWER,

AND BANK OF AMERICA, N.A., AS THE BANK, DATED AUGUST     , 2013

Form of Notice of Borrowing

To: Bank of America, National Association (hereinafter referred to as the
“Bank”) in its capacity as the Bank under that certain Revolving Credit Loan
Agreement dated August     , 2013 (hereinafter, as it may be from time to time
amended, modified, extended, renewed, substituted, and/or supplemented, referred
to as the “Loan Agreement”) entered into by and between Breeze-Eastern
Corporation, a Delaware corporation, as the borrower (hereinafter referred to as
the “Borrower”) and the Bank. Defined terms used but not expressly defined
herein shall have the same meanings when used herein as set forth in the Loan
Agreement.

Pursuant to Section 1.2(b) of the Loan Agreement, this Notice of Borrowing
(hereinafter referred to as the “Notice”) represents the request of the Borrower
to borrow on                     , 201     (hereinafter referred to as the
“Borrowing Date”) from the Bank in the principal amount of $         as an
advance under the Loan Facility under the [LIBOR Daily Floating Rate
Option][LIBOR Fixed Rate Option, with an initial Interest Period of
                     month(s)]. Proceeds of such advance shall be deposited on
the Borrowing Date into Account No.         maintained with the Bank, in
immediately available funds.

The undersigned Borrower hereby certify that (i) the representations and
warranties of the undersigned Borrower set forth and contained in the Loan
Agreement and in any other loan document (except (a) representations and
warranties which expressly speak only as of a different date and
(b) representations and warranties that are subject to change as permitted or
contemplated by the Loan Documents) are true and correct in all material
respects as of the Borrowing Date and (ii) no default and no event which, with
the giving of notice, the passage of time, or both, would become a default has
occurred and is continuing under the Loan Agreement or any other loan document
or will result from this proposed borrowing.

The undersigned Borrower hereby represent, warrant, and agree that the proceeds
of the Loan Facility requested by this Notice to be advanced shall be used for
the purposes permitted under the Loan Agreement.

Dated:             , 20    

 

By:  

 

  Name:   Title:

 

-34-



--------------------------------------------------------------------------------

EXHIBIT “B”

ATTACHED TO AND MADE A PART OF THAT CERTAIN

REVOLVING CREDIT LOAN AGREEMENT

BY AND BETWEEN BREEZE-EASTERN CORPORATION, AS THE BORROWER,

AND BANK OF AMERICA, N.A., AS THE BANK, DATED AUGUST     , 2013

Form of Compliance Certificate

Financial Statement Date:             , 20    

To: Bank of America, N.A.

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Loan Agreement dated as of
August     , 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), between Breeze-Eastern
Corporation, a Delaware corporation (hereinafter referred to as the “Borrower”),
and Bank of America, N.A., as lender (hereinafter referred to as the “Lender”).

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Lender on the behalf
of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by the Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by the
Agreement for the fiscal quarter of the Borrower ended as of the above date.
Such financial statements fairly present the financial condition, results of
operations and cash flows of the Borrower in accordance with statutory
requirements as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

-35-



--------------------------------------------------------------------------------

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in the
Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,     .

 

BREEZE-EASTERN CORPORATION By:  

 

Name:  

 

Title:  

 

 

-36-



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

(Attach calculations of Financial Covenants)

 

-37-



--------------------------------------------------------------------------------

INTEREST COVERAGE RATIO EXHIBIT

Interest Coverage Ratio

(on a consolidated basis)

 

        

Prior

Year

Interim

(1)

   Prior Full
Fiscal
Year (2)   

Current

Year

Interim

(3)

   

Total

Columns

(2) + (3)

– (1)

  1.  

EBIT (calculated on a rolling 4 quarter basis):

            

Net Income

               

 

  

 

  

 

 

   

 

 

  –  

income from discontinued operations and extraordinary items

               

 

  

 

  

 

 

   

 

 

  +  

loss from discontinued operations and extraordinary items

               

 

  

 

  

 

 

   

 

 

  +  

income taxes

               

 

  

 

  

 

 

   

 

 

  +  

interest expense

               

 

  

 

  

 

 

   

 

 

   

(A) = EBIT

                         1(A)=        

 

  

 

  

 

 

   

 

 

  2.  

Cash Interest Expense (calculated on a rolling 4 quarter basis)

                         2(A)=        

 

  

 

  

 

 

   

 

 

   

Interest Coverage Ratio = 1(A) ÷ 2(A)

                       

 

 

 

Minimum Required Interest Coverage Ratio is:

             3.0:1.0   

 

-38-



--------------------------------------------------------------------------------

FUNDED DEBT TO EBITDA RATIO EXHIBIT

Funded Debt to EBITDA Ratio

(on a consolidated basis)

 

        

Prior

Year

Interim

(1)

   Prior Full
Fiscal
Year (2)   

Current

Year

Interim

(3)

   

Total

Columns

(2) + (3)

– (1)

  1.  

Funded Debt:

            

All outstanding liabilities for borrowed money

                     

 

 

   

 

 

  +  

other interest-bearing liabilities, including current and long-term debt

                     

 

 

   

 

 

   

(A) = Funded Debt

                         1(A) =              

 

 

   

 

 

  2.  

EBITDA (calculated on a rolling 4 quarter basis)

            

Net Income

               

 

  

 

  

 

 

   

 

 

  –  

income from discontinued operations and extraordinary items

               

 

  

 

  

 

 

   

 

 

  +  

loss from discontinued operations and extraordinary items

               

 

  

 

  

 

 

   

 

 

  +  

loss on engineering development (up to a maximum of $2,500,000 on a rolling 4
quarter basis)

               

 

  

 

  

 

 

   

 

 

  +  

increase to environmental reserves

               

 

  

 

  

 

 

   

 

 

  +  

stock award expense

               

 

  

 

  

 

 

   

 

 

  +  

stock option expense

               

 

  

 

  

 

 

   

 

 

  +  

income taxes

               

 

  

 

  

 

 

   

 

 

  +  

interest expense

               

 

  

 

  

 

 

   

 

 

  +  

depreciation

               

 

  

 

  

 

 

   

 

 

  +  

depletion

           +  

amortization of intangibles other than Qualification Units

               

 

  

 

  

 

 

   

 

 

  +  

amortization of Qualification Units

                            

 

  

 

  

 

 

   

 

 

   

(A) = EBITDA

                         2(A) =        

 

  

 

  

 

 

   

 

 

 

Funded Debt to EBITDA Ratio = 1(A) ÷ 2(A)

                       

 

 

 

Maximum Allowed Funded Debt to EBITDA Ratio if LTM EBITDA £ $25,000,000 is:

             2.50:1.0   

Maximum Allowed Funded Debt to EBITDA Ratio if LTM EBITDA > $25,000,000 is:

             3.00:1.0   

 

-39-



--------------------------------------------------------------------------------

TANGIBLE NET WORTH EXHIBIT

Tangible Net Worth

(on a consolidated basis)

 

               Period ending   1.  

Tangible Assets:

      

Total Assets

           

 

 

  –  

Sum of Intangible assets as defined below*

           

 

 

   

(A) = Tangible Assets

                   1(A)=          

 

 

  2.  

Total Liabilities:

           

 

 

   

Current Liabilities

     +  

long term liabilities (including, but not limited to accrued and deferred income
taxes,

           

 

 

  –  

Non-current portion of liabilities subordinated to Borrower’s obligations to
Bank

           

 

 

   

(A) = Total Liabilities

                   2(A)=          

 

 

 

Tangible Net Worth = 1(A) - 2(A)

           

 

 

 

Minimum Required Tangible Net Worth is:

     $ 22,500,000   

 

* Intangible Assets =

Goodwill

 

+ patents

+ trademarks

+ trade names

+ organization expense

+ unamortized debt discount and expense

+ capitalized or deferred research costs (including Qualification units but
excluding pre-qualification assets or assets to be sold)

+ deferred marketing expenses

+ other like intangibles

+ due from affiliates

+ due from officers

+ due from directors

+ due from employees

+ due from shareholders

+ due from members or managers

 

-40-



--------------------------------------------------------------------------------

SCHEDULE 7.14

ATTACHED TO AND MADE A PART OF THAT CERTAIN

REVOLVING CREDIT LOAN AGREEMENT

BY AND BETWEEN BREEZE-EASTERN CORPORATION, AS THE BORROWER,

AND BANK OF AMERICA, N.A., AS THE BANK, DATED AUGUST     , 2013

SUBSIDIARIES AND

OTHER EQUITY INVESTMENTS

Part (a). Subsidiaries.

TTERUSA, Inc., a New Jersey corporation

TT Connecticut Corporation, a Connecticut corporation

Rancho TransTechnology Corporation, a California corporation

Retainers, Inc. a New Jersey corporation

SSP Industries, a California corporation

TransTechnology International Corporation, a Delaware corporation

TransTechnology Germany GmbH, a German business entity

Part (b). Other Equity Investments.

None.

 

-41-